     8:20-cv-00190-RFR-MDN Doc # 49 Filed: 02/26/21 Page 1 of 2 - Page ID # 133




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

    THOMAS FUENTES,

                             Plaintiff,                                                 8:20CV190

          vs.                                                                    AMENDED
                                                                          CASE PROGRESSION ORDER
    MB RAILWAY SERVICES, LLC, an Indiana
    Corporation; and UNION PACIFIC
    RAILROAD COMPANY, a Delaware
    Corporation;

                             Defendants.

       This matter comes before the Court on the Unopposed Motion to Extend Deadlines for this
Case (Filing No. 47). After review of the parties’ motion, the Court finds good cause to grant the
requested extensions. Accordingly,

       IT IS ORDERED that the Unopposed Motion to extend Deadlines for this Case (Filing
No. 47) is granted, and the case progression order is amended as follows:

                1)   The deadlines for identifying expert witnesses and for completing expert
                     disclosures1 for all experts expected to testify at trial, (both retained experts, (Fed.
                     R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R. Civ. P. 26(a)(2)(C)),
                     are:

                            For the defendants:                   April 22, 2021
                            Plaintiff’s rebuttal:                 May 21, 2021

                2)   The deposition deadline, including but not limited to depositions for oral
                     testimony only under Rule 45, is May 21, 2021. The maximum number of
                     depositions that may be taken by the plaintiffs as a group and the defendants as a
                     group is ten (10).

                3)   The planning conference scheduled for May 17, 2021, is cancelled. The trial and
                     pretrial conference will not be set at this time. A planning conference to discuss
                     case progression, dispositive motions, the parties’ interest in settlement, and the
                     trial and pretrial conference settings will be held with the undersigned magistrate
                     judge on May 21, 2021, at 11:00 a.m. by telephone. Counsel shall use the
                     conferencing instructions assigned to this case to participate in the conference.

                4)   The deadline for filing motions to exclude testimony on Daubert and related
                     grounds is June 22, 2021.


1
  While treating medical and mental health care providers are generally not considered “specially retained experts,”
not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated
within their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s
treatment records and reports must be separately and timely disclosed.
8:20-cv-00190-RFR-MDN Doc # 49 Filed: 02/26/21 Page 2 of 2 - Page ID # 134




      5)    The deadline for filing motions to dismiss and motions for summary judgment is
            June 29, 2021.

      6)    The parties shall comply with all other stipulations and agreements recited in their
            Rule 26(f) planning report that are not inconsistent with this order.

      7)    All requests for changes of deadlines or settings established herein shall be
            directed to the undersigned magistrate judge. Such requests will not be considered
            absent a showing of due diligence in the timely progression of this case and the
            recent development of circumstances, unanticipated prior to the filing of the
            motion, which require that additional time be allowed.


   Dated this 26th day of February, 2021.
                                                 BY THE COURT:

                                                 s/Michael D. Nelson
                                                 United States Magistrate Judge
